Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 1 of 20




                                                  Exhibit 508 p. 001
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 2 of 20




                                                  Exhibit 508 p. 002
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 3 of 20




                                                  Exhibit 508 p. 003
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 4 of 20




                                                  Exhibit 508 p. 004
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 5 of 20




                                                  Exhibit 508 p. 005
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 6 of 20




                                                  Exhibit 508 p. 006
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 7 of 20




                                                  Exhibit 508 p. 007
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 8 of 20




                                                  Exhibit 508 p. 008
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 9 of 20




                                                  Exhibit 508 p. 009
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 10 of 20




                                                   Exhibit 508 p. 010
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 11 of 20




                                                   Exhibit 508 p. 011
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 12 of 20




                                                   Exhibit 508 p. 012
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 13 of 20




                                                   Exhibit 508 p. 013
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 14 of 20




                                                   Exhibit 508 p. 014
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 15 of 20




                                                   Exhibit 508 p. 015
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 16 of 20




                                                   Exhibit 508 p. 016
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 17 of 20




                                                   Exhibit 508 p. 017
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 18 of 20




                                                   Exhibit 508 p. 018
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 19 of 20




                                                   Exhibit 508 p. 019
Case: 3:18-cv-00204-jdp Document #: 32-7 Filed: 04/19/19 Page 20 of 20




                                                   Exhibit 508 p. 020
